Brown, J.
(concurring). Here, we again witness another puzzling situation in which the legal fees paid and awarded far exceed any amount that would be gained. Indeed, the father has acknowledged that the costs associated with defending the action might better have been spent on the child’s college education. Litigation should be the last option, not the first. To that end, it is often beneficial to the parties, and counsel in advising their clients, to step back and take stock of what the case is about, what has gone on before, and what may lie ahead. In devising the judicial playbook, one should not forget the pocketbook. I suspect that not even an attorney with the skill of the legendary Patrick Hastings1 would have undertaken this matter. In short, it is not brilliance that is required here — it is simply “arithmetic.” Cf. W.I. Cowin, Reflections in Retirement, 55 Boston Bar J. 13, 14 (2011) (“technical competence” of lawyers to litigate is greater today than ever, but lawyers often “fail to consider whether doing it is useful”).

See Commonwealth v. Satterfield, 373 Mass. 109, 111 (1977).